United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1119
                                   ___________

Rachel Swink,                       *
                                    *
           Appellant,               *
                                    *
     v.                             * Appeal from the United States
                                    * District Court for the
Southwestern Bell Telephone         * Eastern District of Missouri.
Company, doing business as ATT      *
Missouri,                           *     [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                             Submitted: December 29, 2009
                                Filed: January 14, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Rachel Swink appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action brought under the Americans with
Disabilities Act of 1990 (ADA) and the Employee Retirement Income Security Act
of 1974 (ERISA). Upon de novo review, see Anderson v. Larson, 327 F.3d 762, 767
(8th Cir. 2003) (standard of review), we affirm, see 8th Cir. R. 47B.
                        _____________________________


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.